The petitioner alleges that the respondents *Page 50 
permitted hearsay testimony to be introduced at the trial of the charges of misconduct preferred against him in his capacity as a police officer of the city of Pawtucket, and he therefore alleges that the proceeding against him was illegal, and prays that it may be quashed.
The return to the writ, which has been issued, shows that the charges were duly preferred in writing, that they were first investigated by the committee on police and licenses, of the board of aldermen, which committee reported that said charges and the evidence thereof were of a character which called for an investigation by the entire board, and thereupon the matter was duly referred to said board. It also appears that, after due notice of said charges and of the time and place fixed for the hearing thereof, a trial was had, that sworn testimony was adduced on both sides, the petitioner being present with counsel, and that the board of aldermen after said hearing duly adjudged that said charges were proved, and thereupon voted that he be dismissed from office. And while it does appear from said return that hearsay testimony was introduced against the protest of petitioner, yet it also appears that other testimony was offered, so that, even admitting that the hearsay testimony was not legally admissible, as it clearly was not, yet it does not appear from the record that no competent testimony was introduced. Moreover, as this court has repeatedly held, the purpose ofcertiorari is to correct errors of law, and not to review findings of fact. Smith v. Town Council of Burrillville,19 R.I. 61. And therefore, even if the evidence submitted was before us, which it is not, we could not review the same, no question of jurisdiction being raised. It is to be presumed, therefore, that the evidence offered in support of the charges preferred was sufficient to warrant the action of the board of aldermen in discharging the petitioner. And as said board had full jurisdiction in the premises (Pub. Laws R.I. cap. 603, passed May 28, 1886), this court cannot review their action. Starr v.Trustees of Rochester, 6 Wend. 564; Hamilton v. Harwood,113 Ill. 154; Ency. Pl.  Pr. vol. 4, 254-5, and cases cited. *Page 51 
The writ is therefore quashed.